Citation Nr: 0825405	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  05-17 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
lumbar sprain and degenerative disc disease, and if so, 
whether the claim should be granted.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1966 to March 1968 
and from January 1971 to December 1978.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a November 2004 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which, in pertinent part, denied entitlement to service 
connection for the above condition.  

In May 2008, the veteran provided testimony at a hearing 
before the undersigned at the RO.  A transcript of the 
hearing is of record.

In June 2008, subsequent to issuance of the supplemental 
statement of the case (SSOC), the veteran submitted 
additional medical evidence without a waiver of RO and VAMC 
consideration.  The evidence, which consists of records of 
private treatment for the veteran's low back disability dated 
from August 2000 to November 2001, is not considered 
pertinent.  The evidence is cumulative of evidence previously 
considered by the originating agency as it shows the presence 
of a low back condition due to a post-service occupational 
injury.  Therefore, a remand for consideration of this 
evidence by the originating agency is not required.  Thus, 
the Board will consider the claim on the merits. See 38 
C.F.R. § 20.1304 (2007).


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for a low back condition was denied in an unappealed March 
1979 rating decision.

2.  The evidence received since the March 1979 decision is 
not cumulative or redundant of evidence previously of record, 
relates to a necessary element of service connection that was 
previously lacking, and raises a reasonable possibility of 
substantiating the claim.

3.  The veteran's current lumbar sprain and degenerative disc 
disease are not related to a disease or injury in service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim seeking service connection for lumbar sprain and 
degenerative disc disease.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).

2.  Lumbar sprain and degenerative disc disease were not 
incurred or aggravated during active service.  38 U.S.C.A. §§ 
1110, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
regarding the veteran's claim to reopen, further assistance 
is unnecessary to aid the veteran.  

In a letter issued in January 2004, subsequent to the initial 
adjudication of the claim, the RO notified the veteran of the 
evidence needed to substantiate his claim for entitlement to 
service connection.  The letter also satisfied the second and 
third elements of the duty to notify by informing him that VA 
would try to obtain medical records, employment records, or 
records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nonetheless, 
the January 2004 letter told him that he must provide enough 
information so that VA could request relevant evidence from 
the holder, and that it was his responsibility to ensure that 
VA received records not in the possession of a Federal 
entity.  He was thus, put on notice to submit relevant 
evidence in his possession.

The veteran has substantiated his status as a veteran.  The 
January 2004 letter told him about the second and third 
Dingess elements.  He was notified of the disability-rating 
and effective-date elements of his claim, by a March 2006 
letter.  

There was a timing deficiency in that the March 2006 letter, 
in that it was sent after the initial adjudication of the 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  Inasmuch as the claim is being denied, no effective 
date or rating is being set.  The delayed notice on these 
elements, therefore, does not deprive the veteran of a 
meaningful opportunity to participate in the adjudication of 
the claim.  See McDonough Power Equip. v. Greenwood, 464 U.S. 
548, 553 (1984). 


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided a proper VA examination and medical 
opinion in August and November 2004 in response to his claim.
For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Claim to Reopen

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

The veteran was denied entitlement to service connection for 
a low back condition in a March 1979 unappealed rating 
decision.  The RO determined that the evidence of record was 
inadequate to grant the claim.  The veteran had failed to 
report for a VA examination, and although the service medical 
records showed treatment for low back strain, the record 
contained no evidence of a current low back disability.  The 
subsequently received evidence includes records of treatment 
for a low back strain in August 2000 and a December 2000 
lumbar MRI report showing protrusion of the intervertebral 
discs.  This evidence of a current chronic low back 
disability is clearly new and material and reopening of the 
claim is in order. 

Because the RO has adjudicated the veteran's claim on the 
merits; he is not prejudiced by the Board's consideration of 
his claim on that basis.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).

Reopened Claim

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
Analysis

The veteran contends that his current lumbar sprain and 
degenerative disc disease were incurred during active duty 
service when he injured his low back lifting a generator.  
Service treatment records confirm multiple treatments for a 
low back strain and spasms during service, beginning in July 
1977.  He was initially seen with a complaint of back injury 
while lifting a generator.  The diagnosis was back sprain.  
In June 1978, a severe chronic low back strain was reported.  
On his October 1978 medical history form, the veteran 
reported a history of recurrent back pain, and the examining 
physician noted that the veteran had chronic low back pain.  
The examination for separation in October 1978 shows that the 
veteran's spine was found to be normal upon clinical 
examination.  

The post-service evidence of record establishes that the 
veteran sustained two work-related back injuries in 1990 and 
August 2000.  While undergoing treatment for his August 2000 
injury, the veteran was diagnosed with a back strain and his 
physician noted that he had a long history of low back pain.  
Lumbar X-rays from November 2000 showed marginal hypertrophic 
spurring of the lumbar vertebral bodies and degeneration of 
the lumbosacral intervertebral disc.  A month later, the 
veteran was provided an MRI of the spine that showed multiple 
disc protrusions and bulges.  

In March 2001, the veteran underwent a lumbar spine CT that 
showed degenerative spondylosis of the lumbar spine with disc 
space narrowing.  In January 2003, in a Department of Labor 
impairment rating report, the veteran was found to be 
permanently impaired due to his August 2000 work injury.

Upon VA examination in August 2004, the veteran reported that 
he initially injured his low back during service lifting a 
generator.  He also stated that he incurred work-related 
injuries in 1990 and 2000.  The diagnoses were lumbosacral 
sprain, degenerative disc disease, and chronic pain syndrome.  
In a November 2004 addendum report, the examiner found that 
the veteran had incurred a soft tissue injury of his back 
during service and that his current back pain was more than 
likely secondary to his job injuries.  

The record clearly shows current diagnoses of lumbar sprains 
and degenerative disc disease.  In addition, the veteran's 
testimony and service treatment records show that the veteran 
injured his low back during service in July 1977.  Two of the 
three elements necessary for service connection-current 
disability and an in-service injury-are demonstrated.

The veteran, however, has not reported a continuity of 
symptomatology since service.  He has testified that he 
injured his low back during service, but that he did not seek 
treatment again until 1990 when his back was injured in a 
work-related accident, more than ten years after his 
discharge from active duty service.  He has not reported 
symptoms during the period between service separation and 
1990.

Even were a continuity of symptomatology reported, the 
absence of any clinical evidence for decades after service 
weighs the evidence against a finding that the veteran's 
current low back condition was present in service or in the 
year immediately after service.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

The record also contains no competent medical evidence of a 
nexus between the veteran's current disability and his active 
duty service.  The VA examiner, in a November 2004 addendum 
report, found that it was less likely than not that the 
veteran's current low back conditions were related to his 
active duty service.  The examiner found that the veteran's 
current back disability was due to his 1990 and 2000 job 
injuries.  This conclusion is consistent with the onset of 
current symptoms only after those injuries.  The only opinion 
linking the current disabilities to service is that of the 
veteran.  As a lay person, he is not competent to provide an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board therefore concludes that the evidence is against a 
nexus between the veteran's claimed disability and his active 
duty service.  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim, and it is 
therefore, denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for lumbar sprain and 
degenerative disc disease is reopened.

Entitlement to service connection for lumbar sprain and 
degenerative disc disease is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


